 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Wanamaker,Philadelphia,Inc.andInternationalBrotherhood of Painters& Allied Trades, AFL-CIO, LocalUnionNo. 1159,Petitioner.Case 4-RC-9308February17, 1972DECISION ON REVIEW AND ORDERBY MEMBERS FANNING, JENKINS,AND KENNEDYOn November 12, 1971, the Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a unit of display department employees atthe Employer'sPhiladelphia,Pennsylvania, main de-partment store.Thereafter,in accordance with the Na-tional Labor Relations Board Rules and Regulations,the Employer filed a timely request for review of theRegional Director's Decision on the grounds that, inreaching his unit determination,the Regional Directordeparted from established policy and made findings offact which are clearly erroneous.On December 7, 1971, the National Labor RelationsBoard, by telegraphic order,granted the request forreview and stayed the election pending decision on re-view.Pursuant to Section 3(b) of the National Labor Rela-tionsAct, as amended, the Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in this casewith respect to the issues under review and makes thefollowing findings:The Petitioner seeks a unit of 26 employees of theEmployer's 45 display department employees, suchunit consisting of all window trimmers,designers, fash-ion coordinators,and construction artists workingthroughout six of the Employer's nine subdivisions ofits display department.The Regional Director foundappropriate a unit of all display department employeesin all nine subdivisions,including window trimmers,display trimmers,designers,fashion coordinators, con-struction artists,propmen, shipmen, scenic artists, andscenic designers employed at the Philadelphia, Penn-sylvania,department store;excluding all carpenters,painters,electricians,office clerical employees,guards,and supervisors as defined in the Act.The Employercontends that the only appropriate unit consists of allitsPhiladelphia store employees,with the customaryexclusions.The Employer operates nine retail department storeslocated in Pennsylvania,New York,New Jersey, andDelaware.Only the main store located in Philadelphia,Pennsylvania,isinvolved in this proceeding. Therecord indicates the painters,carpenters, elevator con-ductors, and certain employeesinmen's and women's$125 per week195 NLRB No. 82clothing departments have a history of collective bar-gaining.Other employees are unrepresented.The record discloses that the display department isdivided into nine subdivisions-home furnishings, la-dies' fashions,fashion coordination, various interiorshops,men's store,budget store,sign shop,specialevents shop,and scenic artists.The subdivisions areunder the immediate supervision of the Display Direc-tor and his assistant.The Director reports to the Em-ployer's vice president who is in charge of the salespromotion,public relations,and advertising depart-ments.The display department employees have an office onthe 10th floor,but work throughout the store,prepar-ing window and floor displays in every area.The dis-play department employees in each of the subdivisionsconsult with management personnel in the departmentsfor which they prepare displays,occasionally do layoutsketches,and install displays. The display employeesdo some light carpentry and painting, but for any ex-tensive preparations required for their displays, theydepend primarily on the carpenters,painters,electri-cians,and furniture movers.The display department subdivisions'work is an ad-junct to the various selling departments of the store.The supervisors of the subdivisions,the scenic artistand two scenic designers,receive directions from thehome coordinator,the fashion director for regular fash-ions, and the display department director and his assis-tant.In addition,they are guided by fashion pamphletsput out for storewide distribution,by personnel fromthe various selling departments,and by the storewidefashion show done twice each year for the employeesof the store.The record indicates that all employees in the storereceive identical fringe benefits, including hospitaliza-tion,insurance, vacations, and holidays.With the ex-ception of the scenic artist and the two designers thewage rate for the display employees is the same as thatpaid other store employees.'The display departmentemployees use the same timeclock,cafeteria,and otherwork-related facilities as other employees and are notdistinguished from other store employees by costumeor appearance.Moreover,many other store employeesperform display functions on a regular basis in thediamond department,the sewing and fabric depart-ments,men's wear,ladies'wear,and other depart-ments.Job applicants for the display department generallyneed have no special job qualifications or experience.The display department employees work from 9 a.m. to5:15 p.m.;other store employees work various shifts,'Three-quarters of the display department employees make less than JOHN WANAMAKER, PHILADELPHIA, INC.beginning as early as 7 a.m., with most selling em-ployees working from 10 a.m. to 6 p.m.From the foregoing, we conclude, contrary to theRegional Director, that no basis exist herein for findingappropriate a unit of the requested display departmentemployees. As above indicated, these employees haveinterests closely related to other selling and nonsellingstore employees. They work in many different areas ofthe store, have no special training or skills, and receivethe same wage rates and benefits as other employees.Under the circumstances, we find that they are an arbi-trary segment of employees in Employer's main storeand do not constitute an appropriate unit for purposesof collective bargaining.' Accordingly, as the Petitioner'Sears, Roebuck& Co.,194 NLRBNo. 4$. The Board has on occasion453does not seek to represent a broader unit, we shalldismiss the petition.ORDERIt ishereby ordered that the petition herein be, anditherebyis,dismissed.found appropriate units of display employees in retail department storeoperations.SeeStern's Paramus,150 NLRB 799, 803 However, to warrantsuch a finding the display employees sought to be represented separatelymust be shown to share a substantial community of interest, apart from otherdifferent interests and working conditions,or close links with managerialemployees.SeeW.J Sloane.Inc.,173 NLRB1387,Goldblatt Brothers, Inc.(Central Display),86 NLRB 914,Lit Brothers Divisionof CityStores Com-pany,103 NLRB 1017,Dey Brothers&Co.,85 NLRB 689,Frederic Loeser& Company, Inc.,85 NLRB 281